This motion is granted, and the following conclusions filed:
1. The order of the Commissioners Court of Clay County appointed Sam Green to run the dividing line between Clay and Jack Counties, directed him to begin at the southeast corner of Clay County. The field notes of the dividing line as run by Green and Calloway, by virtue of the authority given them by the Commissioners Courts of Clay and Jack Counties, respectively, indicate that they began their work at the northwest corner of Wise County, and not at the southeast corner of Clay County. The order and the field notes, which were spread upon the minutes of the Commissioners Court of Clay County, speak for themselves, and will be found on pages 27, 28 and 29 of the transcript. It does not appear that any plat or map of the line surveyed by these surveyors was filed with their report.
2. As to the action of the Commissioners Court of Clay County with reference to the appointment made at the June term, 1891, of R.J. Brown to make a survey of the line between Clay and Jack Counties, we adopt the facts stated in connection therewith as found on pages 18 and 19 of the appellants' brief. It is unnecessary to set them out at length.
We find these additional conclusions, though we deem them immaterial. The line marked by the surveyors Green and Calloway was, as we find, sufficiently definite for identification. This appears from the testimony, and from the uncontroverted conduct of the officials of the two counties, who, it seems, for a series of years have had no difficulty in fixing the location of this line. The order of the Commissioners Courts of Clay and Jack Counties in adopting and improving this line should not be held to be void, because of the failure of the surveyor Green to comply literally with the directions of the court. The court adjudicated that the compliance was substantial.
Writ of error refused.